Title: Memorandum from Albert Gallatin, [ca. 24 November] 1809
From: Gallatin, Albert
To: 


[ca. 24 November 1809]
The sums which had been previously accumulated in the Treasury, together with the receipts during the year ending on the 30th day of Septr. last (& amounting to more than nine millions of dollars) have enabled us to fulfill all our engagements and to defray the current expences of Government without recurring to any loan. But the insecurity of our commerce and the consequent diminution of the public revenue will probably produce a deficiency in the receipts of the ensuing year, for which as well as for other details I refer you to the statements which will be transmitted from the Treasury.
 